UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2382



MICHAEL CRAIG CLARK,

                                              Plaintiff - Appellant,

          versus


PERQUIMANS COUNTY; ERIC TILLEY, Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-02-40-2-BO(1))


Submitted:   March 4, 2003                 Decided:   March 17, 2003


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Craig Clark, Appellant Pro Se. Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina; John V.
Matthews, Jr., Hertford, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Michael Craig Clark appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.             See Clark v. Perquimans

County, No. CA-02-40-2-B0(1) (E.D.N.C. Nov. 12, 2002). We deny

Clark’s motion for a temporary restraining order. We dispense with

oral    argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                     2